 



Exhibit 10.1
ZIX CORPORATION 2006 DIRECTORS’ STOCK OPTION PLAN
(Amended and Restated as of June 7, 2007)
Section 1. Purpose
     The purpose of the Zix Corporation 2006 Directors’ Stock Option Plan
(hereinafter called the “Plan”) is to advance the interests of Zix Corporation,
a Texas corporation (hereinafter called the “Company”), by strengthening the
ability of the Company to attract, on its behalf, and retain Non-Employee
Directors (as defined below) of high caliber through encouraging a sense of
proprietorship by means of stock ownership.
Section 2. Definitions
     “Board” shall mean the Board of Directors of the Company.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time-to-time.
     “Committee” shall mean the entire Board of Directors, or if the
administration of the Plan has been delegated to a committee of the Board, a
committee selected by the Board and comprised of at least two directors. To the
extent necessary to comply with applicable rules and regulations, the Committee
shall consist of two or more independent directors.
     “Common Stock” shall mean the Common Stock of the Company, par value $.01
per share.
     “Date of Grant” shall mean the date on which an Option is granted under the
Plan.
     “Designated Beneficiary” shall mean the beneficiary designated by the
Optionee, in a manner determined by the Committee, to receive amounts due the
Optionee in the event of the Optionee’s death. In the absence of an effective
designation by the Optionee, Designated Beneficiary shall mean the Optionee’s
estate.
     “Fair Market Value” shall mean the closing sales price (or average of the
quoted closing bid and asked prices if there is no closing sales price reported)
of the Common Stock on the date specified as reported by the Nasdaq Stock
Market, or by the principal national stock exchange on which the Common Stock is
then listed. If there is no reported price information for such date, the Fair
Market Value will be determined by the reported price information for Common
Stock on the day nearest preceding such date.
     “Non-Employee Director” shall mean a member of the Board who is not an
employee of the Company or a subsidiary.
     “Option” shall mean a nonqualified option to purchase shares of the
Company’s Common Stock.
     “Optionee” shall mean the person to whom an Option is granted under the
Plan or who has obtained the right to exercise an Option in accordance with the
provisions of the Plan.

1



--------------------------------------------------------------------------------



 



Section 3. Administration
     The Plan shall be administered by the Committee. The Committee shall have
sole and complete authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
from time-to-time deem advisable, and to construe, interpret and administer the
terms and provisions of the Plan and the agreements thereunder. The
determinations and interpretations made by the Committee are final and
conclusive and binding on all persons.
Section 4. Eligibility
     All Non-Employee Directors shall be eligible to receive awards of Options
under the Plan.
Section 5. Maximum Amount Available for Awards
     Subject to the provisions of Section 9, the maximum number of shares of
Common Stock in respect of which Options may be granted under the Plan shall be
1,100,000 shares of Common Stock. Shares of Common Stock may be made available
from authorized but unissued shares of the Company or from shares reacquired by
the Company, including shares purchased in the open market. In the event that an
Option is terminated unexercised as to any shares of Common Stock covered
thereby, such shares shall thereafter be again available for award pursuant to
the Plan.
Section 6. Stock Options
     (a) During the term of the Plan, on the day that any Non-Employee Director
is first appointed or elected to the Board, such director shall be granted
nonqualified Options to purchase 25,000 shares of Common Stock. The Options
shall vest quarterly and pro-rata over one year from the date of grant. Also, on
the first business day in January of each year during the term of the Plan, each
Non-Employee Director that has served on the Board for at least six months as of
the grant date shall be granted nonqualified Options to purchase a number of
shares of Common Stock equal to the greater of (i) one-half of one percent of
the number of the Company’s outstanding Common Stock shares (measured as of the
immediately preceding December 31) or (ii) 200,000 shares of Common Stock,
divided by the greater of (A) five or (B) the number of Non-Employee Directors
that have served on the Board for at least six months as of the Date of Grant;
provided that, the number of shares of Common Stock covered by any such January
option grant shall not exceed 40,000 shares; and provided further that, this
40,000 share limitation is exclusive of the option grants noted in Section 6(b)
below. The Options shall vest quarterly and pro-rata over three years from the
grant date. The exercise price of the 25,000 share option grants and of the
January share option grants shall be 100% of the Fair Market Value of the Common
Stock on the Date of Grant. The Options may not be exercised after the tenth
anniversary of the Date of Grant.
     (b) The following grants to each Non-Employee Director that served on the
Board for at least six months as of January 1, 2006, are hereby made, effective
the date of the Company’s 2006 Annual Meeting of Shareholders:

  •   A grant covering 38,838 shares, at an exercise price of the greater or (i)
$1.93 per share or (ii) the Fair Market Value of the Common Stock on the
Adoption Date (as defined below).

2



--------------------------------------------------------------------------------



 



  •   The Options granted pursuant to this Section 6(b) shall vest as follows:
1/12 of the shares of Common Stock subject to each Option grant (i.e., 3,327
shares) shall vest on the date the Plan is approved by the Company’s
shareholders, and the balance of the shares of Common Stock subject to each such
Option grant shall vest quarterly and pro-rata in 11 equal tranches, with the
first such option tranche vesting on July 3, 2006 and the last such option
tranche vesting on January 3, 2009.

     (c) During the term of the Plan, on the day that any Non-Employee Director
is first appointed to serve on the Board of Directors’ Audit Committee,
Compensation Committee, or the Nominating and Corporate Governance Committee, or
their respective successors-in-interest, or on the day any Non-Employee Director
is first appointed (or, if later, the date the committee first becomes active)
to serve on another eligible committee of the Board, then such director shall be
granted for annual service on each such committee, nonqualified Options to
purchase 5,000 shares of Common Stock, if serving as the chair of the committee,
or 3,000 shares of Common Stock, if serving as a member but not the chair of the
committee. The Options shall vest quarterly and pro-rata over three years from
the date of grant. The exercise price of these share option grants shall be 100%
of the Fair Market Value of the Common Stock on the Date of Grant. The Options
may not be exercised after the tenth anniversary of the Date of Grant. For
example, if a board member is serving as the chair of one of the aforementioned
committees, and as a member of the two other aforementioned committees, then the
board member shall receive Options to purchase 11,000 shares of Common Stock.
For these purposes, an “eligible” committee means a Board committee that has
been duly authorized by the Board of Directors, is actively conducting the
business for which it was formed, and is reasonably expected, as determined
either at the time of the creation of the committee or at the time it begins
actively conducting the business for which it was formed, to have a term of nine
months or more.
     (d) Furthermore, effective the day of the Company’s 2007 Annual Meeting of
Shareholders, each Non-Employee Director that is serving on any of the Audit
Committee, the Compensation Committee, or the Nominating and Corporate
Governance Committee of the Board of Directors shall be granted for service on
each such committee, nonqualified Options to purchase 2,500 shares of Common
Stock, if serving as the chair of the committee, or 1,500 shares of Common
Stock, if serving as a member but not the chair of the committee. The Options
shall vest quarterly and pro-rata over three years from the date of grant. The
exercise price of these share option grants shall be 100% of the Fair Market
Value of the Common Stock on the Date of Grant. The Options may not be exercised
after the tenth anniversary of the Date of Grant. For example, if on the day of
the Company’s 2007 Annual Meeting of Shareholders, a board member is serving as
the chair of one of the aforementioned committees, and as a member of the other
two aforementioned committees, then the board member shall receive Options to
purchase 5,500 shares of Common Stock.
     (e) Each Option hereunder shall be evidenced in writing, delivered to the
Optionee, and shall be exercisable at such times and subject to such terms and
conditions as specified in the applicable grant and agreement.
     (f) The Committee may impose such conditions with respect to the exercise
of Options (that are consistent with the foregoing principles), including
without limitation, any relating to the application of federal or state
securities laws and any relating to the exercisability of the Option following
separation from service on the Board, as it may deem necessary or advisable. For
a director that separates from service in good standing and that has served on
the Company’s Board of Directors at least five years as of the date of the
separation from service, any options granted to such director, whether under the
Plan or any predecessor plan providing for option

3



--------------------------------------------------------------------------------



 



grants to the Company’s Board, and that are vested as of the separation from
service date, may be exercised through the last business day of December of the
calendar year in which the one year anniversary of the director’s separation
from service occurs.
     (g) No shares shall be delivered pursuant to any exercise of an Option
until cash payment in full of the option price therefor is received by the
Company. If the shares to be purchased are covered by an effective registration
statement under the Securities Act of 1933, any Option may be exercised by a
broker-dealer acting on behalf of an Optionee if (i) the broker-dealer has
received from the Optionee instructions signed by the Optionee requesting the
Company to deliver the shares of Common Stock subject to such Option to the
broker-dealer on behalf of the Optionee and specifying the account into which
such shares should be deposited, (ii) adequate provision has been made with
respect to the payment of any withholding taxes due upon such exercise, and
(iii) the broker-dealer and the Optionee have otherwise complied with
Section 220.3(e)(4) of Regulation T, 12 CFR Part 220, or any successor
provision. The Company shall have the right to deduct from all amounts paid to
an Optionee in cash (whether under the Plan or otherwise) any taxes the Company
withholds in respect of Options under the Plan.
     (h) The Company shall not be required to issue any fractional shares upon
the exercise of any Options granted under the Plan. No Optionee or such
Optionee’s legal representatives, legatees or distributees, as the case may be,
will be, or will be deemed to be, a holder of any shares subject to an Option
unless and until said Option has been exercised and the purchase price of the
shares in respect of which the Option has been exercised has been paid. Unless
otherwise provided in the agreement applicable thereto, an Option shall not be
exercisable except by the Optionee or by a person who has obtained the
Optionee’s rights under the Option by will or under the laws of descent and
distribution or pursuant to a “qualified domestic relations order” as defined in
the Code, and no right or interest of any Optionee shall be subject to any lien,
obligation or liability of the Optionee.
Section 7. Plan Amendments
     The Board may amend, abandon, suspend or terminate the Plan or any portion
thereof at any time in such respects as it may deem advisable in its sole
discretion, provided that no amendment shall be made without stockholder
approval if such amendment is material or if stockholder approval is necessary
to comply with any tax or regulatory requirement.
Section 8. Restrictions on Issuance of Options and Option Shares
     The Company shall not be obligated to issue any shares upon the exercise of
any Option granted under the Plan unless: (a) the shares pertaining to such
Option have been registered under applicable securities laws or are exempt from
such registration; (b) if required, the prior approval of such sale or issuance
has been obtained from any state regulatory body having jurisdiction; and (c) in
the event the Common Stock has been listed on any exchange, the shares
pertaining to such Option have been duly listed on such exchange in accordance
with the procedure specified therefor. The Company shall be under no obligation
to effect or obtain any listing, registration, qualification, consent or
approval with respect to shares pertaining to any Option granted under the Plan.
If the shares to be issued upon the exercise of any Option granted under the
Plan are intended to be issued by the Company in reliance upon the exemptions
from the registration requirements of applicable federal and state securities
laws, the recipient of the Option, if so requested by the Company, shall furnish
to the Company such evidence and representations, including an opinion of
counsel satisfactory to it as the Company may reasonably request.

4



--------------------------------------------------------------------------------



 



     The Company shall not be liable for damages due to a delay in the delivery
or issuance of any stock certificates for any reason whatsoever, including, but
not limited to, a delay caused by listing, registration or qualification of the
shares of Common Stock pertaining to any Option granted under the Plan upon any
securities exchange or under any federal or state law or the effecting or
obtaining of any consent or approval of any governmental body.
     The Committee may impose such other restrictions on the ownership and
transfer of shares issued pursuant to the Plan as it deems desirable; any such
restrictions shall be set forth in the agreement applicable thereto.
Section 9. Adjustment to Shares
     In the event that the Committee shall determine that any stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below Fair Market Value or other similar
corporate event affects the Common Stock such that an adjustment is required in
order to preserve the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall adjust appropriately any or
all of (a) the number and kind of shares that thereafter may be optioned under
the Plan, (b) the number and kind of shares subject of Options and (c) the
exercise price with respect to any of the foregoing and/or, if deemed
appropriate, make provision for cash payment to an Optionee or a person who has
an outstanding Option; provided, however, that the number of shares subject to
any Option shall always be a whole number.
Section 10. Effective Date; Term
     The Plan, including the option grants provided for in Sections 6(b) shall
be subject to the approval of the Company’s shareholders, and shall be null and
void if not approved by the Company’s shareholders. No Options may be granted
under the Plan after the tenth year anniversary of the Adoption Date as
specified below.
     IN WITNESS WHEREOF, the Company has caused this Plan to be amended and
restated and executed on its behalf as of the 7th day of June 2007.

              Zix Corporation
 
       
 
  By:   /s/ Ronald A. Woessner
 
       
 
       
 
  Title:   SVP
 
       
 
       
 
  Date:   6/7/07
 
       

5